UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-176587 DYNAMIC NUTRA ENTERPRISES HOLDINGS, INC. (Name of small business issuer in its charter) Nevada 27-3492854 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 3929 Browning Place Raleigh, NC (Address of principal executive offices) (Zip Code) (919) 637-9302 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class registered: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.0001 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨No ý As of August 29, 2012, the registrant had 7,040,000 shares of its common stock outstanding. Documents Incorporated by Reference: None. TABLE OF CONTENTS PAGE PART I ITEM 1. Business 1 ITEM 1A. Risk Factors 3 ITEM 1B. Unresolved Staff Coments 3 ITEM 2. Properties 3 ITEM 3. Legal Proceedings 3 ITEM 4. Mine Safety Disclosures 3 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 3 ITEM 6. Selected Financial Data 3 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 4 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 5 ITEM 8. Financial Statements and Supplementary Data F-1 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 6 ITEM 9A. Controls and Procedures 6 ITEM 9B. Other Information 7 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 7 ITEM 11. Executive Compensation 9 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 10 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 11 ITEM 14. Principal Accounting Fees and Services 11 PART IV ITEM 15. Exhibits, Financial Statement Schedules 12 SIGNATURES 13 FORWARD-LOOKING STATEMENTS Certain information included in this Report or in other materials we have filed or will file with the SEC (as well as information included in oral statements or other written statements made or to be made by us) contains or may contain forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended and Section21E of the Securities Exchange Act of 1934. You can identify these statements by the fact that they do not relate to matters of strictly historical or factual nature and generally discuss or relate to estimates or other expectations regarding future events. They contain words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe,” “may,” “can,” “could,” “might,” “should” and other words or phrases of similar meaning in connection with any discussion of future operating or financial performance. Such statements may include, but are not limited to, information related to: anticipated operating results; consumer demand; financial resources and condition; changes in revenues; changes in profitability; changes in margins; changes in accounting treatment; cost of revenues; selling, general and administrative expenses; interest expense; growth and expansion; anticipated income or benefits to be realized from our investments in unconsolidated entities; the ability to produce the liquidity and capital necessary to expand and take advantage of opportunities; legal proceedings and claims. From time to time, forward-looking statements also are included in other periodic reports on Forms 10-Q and 8-K, in press releases, in presentations, on our website and in other materials released to the public. Any or all of the forward-looking statements included in this Report and in any other reports or public statements made by us are not guarantees of future performance and may turn out to be inaccurate. This can occur as a result of incorrect assumptions or as a consequence of known or unknown risks and uncertainties. Many factors mentioned in this Report or in other reports or public statements made by us, such as government regulation and the competitive environment, will be important in determining our future performance. Consequently, actual results may differ materially from those that might be anticipated from our forward-looking statements. Forward-looking statements speak only as of the date they are made. We undertake no obligation to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise. PART I ITEM 1.BUSINESS. The Company DNE will market a brewer’s yeast product called Beta Glucan™ that can successfully eliminate acne for a majority of people who use it as a dietary supplement. Beta 1, 3/1, 6-D glucans, the active component of Beta Glucan, is an immune system modulator that has been be used successfully for years to ward off disease in humans and livestock. Brewer’s yeast used as a dietary supplement and feed additive has been shown to offer support to the human and animal immune system, significantly reducing susceptibility to illness and disease. In response to antidotal references to its acne-clearing properties, Merck scientists in 1989 conducted a double-blind trial using a simple brewer’s yeast, Saccharomyces, with 139 subjects. Results of this five-month test credited brewer’s yeast with eliminating acne in 80 percent of the trial subjects using the supplement. Our products do not require U.S. Food and Drug Administration (“FDA”) approval since the FDA has no approval authority over dietary supplements that do not include new dietary ingredients, such as our products. However, the FDA does require the following disclaimer to be found on such products: “These statements have not been evaluated by the FDA. This product is not intended to diagnose, cure, treat or prevent any disease.” As such, we have included such a disclaimer on our products. The Federal Trade Commission (“FTC”) regulates advertising, including infomercials, for dietary supplements.The FTC provides guidance under its Enforcement Policy Statement on Food Advertising; however, the FTC does not approve advertising. We have complied with the FTC provided guidance with respect to our products. However, if there are complaints raised by consumers or the FDA, the FTC is empowered to investigate such complaints. We have entered into an agreement with Viasalus, LLC, a third party manufacturer, which will provide us with a biologically active, high-potency Beta Glucan offering an advantage over other companies producing brewer’s yeast products for the nutraceutical (dietary supplement) market. Competition We are a small and new entrant in the rapidly growing and crowded nutraceutical marketplace. Many large companies are marketing and selling supplements and nutraceuticals for the treatment of acne including Acne Treatments Online with Acnepril and Acneticin, General Nutrition Centers, with Acne Advance, and The Vitamin Shoppe, with Clearin and Silicea. Amazon.com also carries a large number of acne supplements. We also compete with companies that sell topical treatments for acne, such as Proactiv, and a number of consumer product companies with topical treatments based on benzoyl peroxide, such as Clearsil, and salicylic acid, such as Stridex. We may find it hard to compete directly with these large retail brands and our marketing and sales efforts will be geared to build revenue with direct sales approaches. Marketing and Sales DNE plans to launch a new e-commerce web site and produce a series of online ads geared to begin generating sales of Beta Glucan. DNE has retained Paradigm, a firm that specializes in online and network marketing, to produce and test a series of ads before launching a full online advertising and marketing campaign to build sales. In that regard, we have retained the Paradigm in order to design our fully functioning website for the purposes of marketing and selling the Beta Glucan products. The marketing strategy is to promote the acne clearing benefits of Beta Glucan on the company’s web site and to drive traffic to that web site through ads placed on targeted web sites that reach a broad audience of prospective customers. The Company has conducted consumer tests on two websites for the Beta Glucan. The Company would like to have a live website by the end of 2012. 1 The target customer for Beta Glucan includes teens and their parents, and young adults who suffer from chronic acne. The sales strategy is to offer the first month’s supply of Beta Glucan for the cost of shipping only. When ordering the first month’s supply, customers will be asked for a valid credit card and to opt-in for automated shipments at selected intervals. Customers can choose from shipment intervals of one, three and six months to ensure uninterrupted supply. They can cancel their subscription at any time and have two weeks from shipment of the first month’s supply to cancel before the first interval shipment is billed. Suggested pricing for one month’s supply of Beta Glucan is $49.95. A three months’ supply will be priced at $125 and a six months’ supply is priced at $250. Beta Glucan is packaged in bottles of 90 capsules. Each capsule contains 10 mgs of beta 1,3/1, 6-D glucans.DNE plans to begin upselling other nutraceutical supplement products at the point of sale. Upselling — promoting complimentary products — has proven quite effective in increasing revenues when a customer is placing an order online or via telephone. The company has identified a number of complementary nutraceutical products it can offer to customers who order Beta Glucan. Product Line Extension through Xango™ Network DNE plans to tap into the highly successful network marketing organization, Xango™, to extend its nutraceutical product offering for increased revenues. Xango was formed in 2002 to market and sell a mangosteen fruit-based supplement by the same name.On July 1, 2010, we signed a distributor agreement to sell Xango products and we will recruit additional distributors using personal invitation and invitation through our web site (the “Xango Agreement”). Pursuant to Xango Agreement, we are now a distributor for the Xango and authorized to sell Xango products. The term of the Xango Agreement is for twelve months, commencing from July 1, 2010. Thereafter, we may elect to automatically renew the Xango Agreement for a subsequent twelve month period for a fee of $20. In that regard, on July 1, 2011 we renewed the Xango Agreement for a second twelve month term.We may elect to terminate the Xango Agreement at any time, for any reason and without prior notice. Xango may terminate the Xango Agreement only upon our breach of the Xango Agreement. On July 1, 2010, we signed a distributor agreement whereby we became a distributor for the Xango product portfolio, which also includes 3Sixty5™, a vitamin and mineral supplement; Glimpse™, a line of skin care products; and Eleviv™, a new supplement that addresses metabolic issues for increased energy, mental acuity and emotional well-being. A month’s supply of the three Xango supplement products is sold for approximately $200 per person. As a Xango distributor, DNE will retain a high percentage of proceeds from Xango products sold by all “distributors” (salespeople) recruited into its network. Distributors will be recruited by personal invitation and through our website. Distributors will be independent contractors, not employees, and they will not sell Viasalus. The Company will retain 30 percent of proceeds from Xango products sales made by first line distributors we recruit; 15 percent of proceeds from Xango products sales made by second line distributors the first line distributors recruit; and five percent from sales from all other down line distributors. From the period from June 8, 2010 (inception) through November 30, 2011, we had $1,782 in revenues from our distributor agreement with Xango. Agreement with Viasalus, LLC On June 20, 2010, we entered into an agreement with Viasalus, LLC for the purchase of a Beta Glucan product named Viasalus. Pursuant to our agreement, Viasalus, LLC will provide us a sample shipment of 200 bottles of Viasalus at a price of $1.00 per bottle, plus shipping costs. Following this initial shipment, Viasalus will sell us 1,000 bottles of the Beta Glucan product at a price of $5.00 per bottle. Thereafter, all re-orders of the Beta Glucan products must consist of a minimum order of 1,000 bottles at a purchase price of $15 per bottle. Further, we have agreed to sell the Viasalus products at a minimum of $59.95 per bottle, plus shipping costs, to our potential customers. We have further agreed to create a website in order to advertise and sell the Viasalus product. 2 Upon thirty (30) days notice, either party may terminate the Viasalus agreement. In addition, Viasalus, LLC shall have the right of first refusal to buy back any unused inventory, provided that we elect not to continue to sell such products. ITEM 1A.RISK FACTORS. Not required for smaller reporting companies. ITEM 1B.UNRESOLVED STAFF COMMENTS. Not required for smaller reporting companies. ITEM 2.PROPERTIES. Our principal executive office is located at 3929 Browning Place, Raleigh, NC 27609. ITEM 3.LEGAL PROCEEDINGS. From time to time, we may become involved in various lawsuits and legal proceedings, which arise, in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. We are currently not aware of any such legal proceedings or claims that we believe will have a material adverse effect on our business, financial condition or operating results. ITEM 4.MINE SAFETY DISCLOSURES. Not applicable. PART II ITEM 5. MARKET FOR REGISTRANTS COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. There is presently no public market for our shares of common stock. We are applying for quoting of our common stock on the OTCBB concurrently with the filing of this registration statement of which this prospectus forms apart. However, we can provide no assurance that our shares of common stock will be quoted on the OTCBB or, if quoted, that a public market will materialize. Holders of Capital Stock As of the date of this report, there are 44 holders of our common stock. Rule 144 Shares As of the date of this report, the 2,040,000 shares of our Common Stock issued to the investors in the private placement that closed on September 20, 2010 are currently available for sale to the public in accordance with the volume and trading limitations of Rule 144. Stock Option Grants We do not have any stock option plans. ITEM 6. SELECTED FINANCIAL DATA. Not required for smaller reporting companies. 3 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATIONS. The following plan of operation provides information which management believes is relevant to an assessment and understanding of our results of operations and financial condition. The discussion should be read along with our financial statements and notes thereto. This section includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements.These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from our predictions. Limited Operating History We have not previously demonstrated that we will be able to expand our business. We cannot guarantee that the expansion efforts described in this prospectus will be successful. Our business is subject to risks inherent in growing an enterprise, including limited capital resources and possible rejection of our renovation services offering. If the proceeds of our private placement prove to be insufficient to generate additional profits, future financing may not be available to us on acceptable terms.If financing is not available on satisfactory terms, we may be unable to continue expanding our operations. Equity financing will result in a dilution to existing shareholders. Our independent auditors have issued a going concern opinion that raises substantial doubt about our ability to continue as a going concern. As reflected in the financial statements in this prospectus, we are a development stage company with limited operations.We had a net loss of $176,200 since inception (June 8, 2010) through May 31, 2012. Results of Operations for the Year ended May 31, 2012 as Compared to the period from inception (June 8, 2010) through May 31, 2011 The following table presents the statement of operations for the year ended May 31, 2012 as compared to the year ended May 31, 2011. The discussion following the table is based on these results. For The Years Ended May 31, Inception (June 8, 2010) through May 31, Revenue $ $ Total operating expenses Net Loss $ ) $ ) Total Revenues For the year ended May 31, 2012 we had revenues of $403 compared to $1,425 for the period from inception (June 8, 2010) through May 31, 2011. The company has had difficulty keeping the sales network intact over the last year. It is hoping that a renewed effort to attract new team members will kick off in the next quarter. 4 Operating Expenses Operating expenses for the fiscal year ended May 31, 2012 were $136,963 compared to $41,065 for the period from inception (June 8, 2010) through May 31, 2011. Most of the prior year expenses were due to the cost of the self-underwritten IPO. Those costs are no longer reflected in the company financials. For the fiscal year ended May 31, 2012 we incurred professional fees totaling $55,744, consulting fees totaling$60,440, Officer Compensation totaling $0, Advertising Expenses of $2,470, expenses for In kind contribution of services of $6,760 and general and administrative expenses of $11,549. Cash on hand as of May 31, 2012 was $22,803. Net Loss Net loss was ($136,560) for the year ended May 31, 2012 compared to ($39,640) for the period from inception (June 8, 2010) through May 31, 2011. The loss is greaterthan the previous year because we incurred costs associated with our self-underwritten IPO. Capital Resources and Liquidity We raised cash to grow our business through a private placement that was completed on September 20, 2010. If we determine that we need more money to build our business, we will seek alternative sources, like a second private placement of securities or loans from our officers or others. At the present time, we have not made any arrangements to raise additional cash. If we need additional cash and are unable to raise it, we will either have to suspend or cease our expansion plans entirely. Other than as described in this registration statement, we have no other financing plans. The company is making minimal revenues and will be attempting to either grow the revenue stream or possibly bring in additional capital. We anticipate that depending on market conditions and our plan of operations, we may incur operating losses in the foreseeable future. Therefore, our auditors have raised substantial doubt about our ability to continue as a going concern. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Critical Accounting Policies Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period.Actual results could differ from those estimates. Loss Per Share In accordance with the accounting guidance now codified as FASB ASC Topic 260, “Earnings per Share” basic earnings (loss) per share is computed by dividing net income (loss) by weighted average number of shares of common stock outstanding during each period.Diluted earnings (loss) per share is computed by dividing net income (loss) by the weighted average number of shares of common stock, common stock equivalents and potentially dilutive securities outstanding during the period. As of May 31, 2012 and May 31, 2011 there are no common stock equivalents outstanding. Income Taxes The Company accounts for income taxes under FASB Codification Topic 740-10-25 (“ASC 740-10-25”).Under ASC 740-10-25, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Under ASC 740-10-25, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Fair Value of Financial Instruments The carrying amounts of the Company’s short-term financial instruments, including accounts receivable and accounts payable, approximate fair value due to the relatively short period to maturity for these instruments. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not required for smaller reporting companies. 5 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. DYNAMIC NUTRA ENTERPRISES HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PAGE F-2 BALANCE SHEETS AS OF MAY 31, 2, 2011 PAGE F-3 STATEMENTS OF OPERATIONS FOR THE YEAR ENDED MAY 31, 2012,FOR THE PERIOD FROM JUNE 8, 2010 (INCEPTION) TO MAY 31, 2011, AND FOR THE PERIOD FROM JUNE 8, 2010 (INCEPTION) TO MAY 31, 2012 PAGE F-4 STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM JUNE 8, 2010 (INCEPTION) TO MAY 31, 2012 PAGE F-5 STATEMENTS OF CASH FLOWS FOR THE YEAR ENDED MAY 31, 2, 2010 (INCEPTION) TO MAY 31, 2011, AND FOR THE PERIOD FROM JUNE 8, 2010 (INCEPTION) TO MAY 31, 2012 PAGES F-6 - F-11 NOTES TO FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of: Dynamic Nutra Enterprises Holdings, Inc. (A Development Stage Company) We have audited the accompanying balance sheets of Dynamic Nutra Enterprises Holdings, Inc. (a development stage company) (the “Company”) as of May 31, 2012 and 2011, and the related statement of operations, changes in stockholders’ equity and cash flows for the year ending May 31, 2012, the period from June 8, 2010 (inception) to May 31, 2011, and the period from June 8, 2010 (inception) to May 31, 2012.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly in all material respects, the financial position of Dynamic Nutra Enterprises Holdings, Inc. (a development stage company) as of May 31, 2012 and 2011 and the results of its operations and its cash flows for the year ending May 31, 2012, the period from June 8, 2010 (inception) to May 31, 2011, and the period from June 8, 2010 (inception) to May 31, 2012 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 6 to the financial statements, the Company is in the development stage with limited operations, a net loss since inception of $176,200 and used $166,022 of cash in operations from inception. These factors raise substantial doubt about the Company's ability to continue as a going concern.Management's plans concerning these matters are also described in Note 6.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ WEBB & COMPANY, P.A. WEBB & COMPANY, P.A. Certified Public Accountants Boynton Beach, Florida August 29, 2012 F-1 Dynamic Nutra Enterprises Holdings, Inc (A Development Stage Company) Balance Sheets Assets May 31, 2012 May 31, 2011 Current Assets: Cash $ $ Accounts receivable - Total Current Assets Property and equipment, net Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Accounts payable $ $ Total Current Liabilities Commitments and Contingencies (See Note 4) - - Stockholders' Equity: Preferred stock, $0.0001 par value; 10,000,000 shares authorized; none issued and outstanding - - Common stock, $0.0001 par value, 100,000,000 shares authorized; 7,040,000 and 7,040,000 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ check $
